476 F.2d 1284
COMMITTEE TO SAVE NORTH DAKOTA, INC., et al., Appellants,v.Rogers C. B. MORTON, etc., et al., Appellees.
No. 73-1198.
United States Court of Appeals,Eighth Circuit.
Submitted May 18, 1973.Decided May 18, 1973.

Bruce E. Bohlman, Grand Forks, N. D., for appellants.
Terrence L. O'Brien, Atty. Dept. of Justice, Washington, D. C., for appellees.
Before MATTHES, Chief Judge, and LAY and STEPHENSON, Circuit Judges.

ORDER

1
BY THE COURT.


2
This cause is pending before the court on an appeal from the order of the United States District Court denying a temporary injunction.  The appellants have filed a motion to remand or in the alternative for an injunction pending disposition of the appeal.


3
Upon due consideration of the files and the papers before the court, and after hearing oral argument of counsel, it is ordered that the motion for an injunction addressed to this court should be and the same is denied.  It is further ordered that the cause be remanded to the United States District Court with directions to promptly hear evidence on any motions which the plaintiffs may file, including a motion for a temporary injunction and for an order staying the awarding of any future construction contracts until such time as the court may have an opportunity to hear the case on the merits and to grant appropriate relief.